                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

DAVID EARL MILLER, et al.,
                                                          CAPITAL CASE
       Plaintiffs,

V.                                                       NO. 3:18-cv-01234

TONY PARKER, et al.,                                     JUDGE CAMPBELL

       Defendants.



       Plaintiff Miller has filed a second motion for temporary restraining order (Doc. No. 25),

which the Court construes to be supported by the memorandum in support of his motion to

reconsider the Court's November 16 Order, which largely denied Plaintiffs' previous motion for

temporary restraining order or preliminary injunction. (Doc. Nos. 23, 24) In light of the urgency

of this matter, including Defendant Mays's November 20 deadline for Plaintiff Miller to choose

electrocution, if that is his choice (see Doc. No. 19-2), the Defendants MUST respond to

Plaintiff Miller's pending motion for temporary restraining order no later than 11 a.m. on

Tuesday, November 20, 2018.

       Defendants' response should be no more than 5 pages, and MUST address at least the

following two issues:

       1. Whether Defendants will voluntarily extend Plaintiff Miller's deadline to make his
          election pursuant to Tennessee Code Annotated § 40-23-114(b) to 5 p.m. Monday,
          November 26, 2018, or some other date within a reasonable time after Warden Mays
          notifies Plaintiff Miller of the method the Tennessee Department of Correction
          intends to use to carry out his execution; and

       2. Whether Defendants will be able to proceed with Plaintiff Miller's execution as
          scheduled on December 6, 2018, by either method of execution, if Plaintiff Miller's
          deadline is so extended.
       The Court may, if necessary, order supplementation of the response after considering

Defendants' submission of the information required above.

       It is so ORDERED.




                                                  WILLIAM L. AMPBE , JR.
                                                  UNITED STATES DISfRICT JUDGE
